         Case 1:17-cv-01000-CKK Document 41 Filed 03/06/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 THE PROTECT DEMOCRACY PROJECT,
 INC.,
         Plaintiff,
                                                       Civil Action No. 17-1000 (CKK)
        v.
 U.S. NATIONAL SECURITY AGENCY,
          Defendant.


                                          ORDER
                                       (March 6, 2020)

   The Court ORDERS that in camera review of the Ledgett Memorandum is necessary to make

a responsible de novo determination on the claims of exemption.         NSA shall present the

memorandum to the Court for in camera review. Both affidavits submitted by NSA explain that

certain information in the Ledgett Memorandum is classified. See Kiyosaki Decl. ¶¶ 16–20;

Thompson Decl. ¶ 9. NSA will furnish to the Court the Ledgett Memorandum in an accordingly

appropriate manner and shall contact the Court suggesting the preferred method of delivering the

Ledgett Memorandum for the Court’s in camera review by MARCH 13, 2020. If the NSA so

chooses, it may deliver the Ledgett Memorandum to the Court in person, wait for the Court’s in

camera review, and take back the Ledgett Memorandum immediately following that review.

   SO ORDERED.



                                                        /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                               1
